Case: 16-17339    Date Filed: 08/03/2017   Page: 1 of 3


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-17339
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 1:16-cr-00220-WSD-JFK-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                          versus

LEODEGARIO AMBRIZ-GUZMAN,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                 (August 3, 2017)

Before MARCUS, WILLIAM PRYOR and FAY, Circuit Judges.

PER CURIAM:

      Leodegario Ambriz-Guzman appeals his sentence of 37 months of

imprisonment for reentering the United States illegally a second time after being
              Case: 16-17339     Date Filed: 08/03/2017    Page: 2 of 3


deported for an aggravated felony. 8 U.S.C. § 1326(a), (b)(2). Ambriz challenges

the substantive reasonableness of his sentence. We affirm.

      In 1998, Ambriz, a native and citizen of Mexico, entered the United States

without permission and, in 2004, he was convicted of trafficking more than 400

grams of cocaine. After Ambriz served four years of his twelve-year sentence,

officials deported him to Mexico. Three months later, Ambriz attempted to reenter

the United States, but officials apprehended him at the border and he was

convicted of reentering the country illegally. After he served 33 months in prison,

Ambriz was deported again to his homeland. Undeterred, Ambriz reentered the

United States illegally a second time, and when confronted by Georgia officers, he

lied about his identity and possessed false identification documents.

      The district court did not abuse its discretion. The district court reasonably

determined that a sentence at the low end of Ambriz’s advisory guideline range of

37 to 46 months of imprisonment was required to account for his criminal history,

to reflect the seriousness of and to punish him for entering the United States

illegally a third time, to deter him and other aliens from committing future similar

offenses, and to promote respect for the law, which he had flouted by possessing

false identification documents. See 18 U.S.C. § 3553. Ambriz requested a

downward variance to 24 months of imprisonment on the ground that he reentered

the country to escape the cartel in his hometown of Morelia, but the district court


                                          2
              Case: 16-17339    Date Filed: 08/03/2017   Page: 3 of 3


was entitled to discredit Ambriz’s argument because he acknowledged he could

relocate to Mexico City. Ambriz’s sentence, which is well below his maximum

statutory sentence of 20 years of imprisonment, is reasonable. See United States v.

Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008).

      We AFFIRM Ambriz’s sentence.




                                         3